Citation Nr: 1208810	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  03-05 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for allergic rhinitis/sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 1976 and from September 1977 to June 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a September 2001 rating decision that was issued by the Regional Office (RO) in St. Petersburg, Florida.  It was previously remanded by the Board in December 2006, November 2008, and October 2010.  It has now been returned to the Board.

The Veteran testified at a September 2006 videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge who conducted a hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  In September 2008 the Veteran indicated that he did not wish to appear for another hearing.  Therefore, the Board will adjudicate his claims. 

In correspondence dated in December 2011 the Veteran indicated that he wanted to claim service connection for sleep apnea.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

The Veteran was afforded a VA examination of his sinuses in January 2011.  At that time, the Veteran reported that he began to have sinus problems as a teenager, prior to entering service.  While he was being treated at the VA allergy clinic in 2002, he also dated his symptoms to when he was a teenager.  After examining the Veteran, the examiner concluded that based on the Veteran's own history and allergy services documentation, the Veteran's recurrent/chronic rhinitis had its clinical onset prior to his military service and it is less likely than not related to active duty.  However, the report of examination did not address the question of whether the Veteran's allergic rhinitis/sinusitis was aggravated by his military service.  Therefore, an addendum opinion is necessary in order to address this alternate theory of causation.

Accordingly, the case is REMANDED for the following action:


1. The RO/AMC should contact the examiner who performed the January 2011 VA examination of the Veteran, or, if he is unavailable, a similarly situated examiner, and obtain an addendum opinion to the January 2011 examination report.  It is not necessary that the Veteran actually appear for a new examination unless the examiner finds that this is necessary in order to provide the opinion requested herein.  

In the addendum opinion, the examiner should indicate whether the Veteran's preexisting allergies and/or sinus problems were permanently worsened beyond the normal progression of the disease in service.  

The examiner should indicate whether it is clear and unmistakable (obvious and manifest) that the Veteran's allergies and/or sinus problems existed prior to service and clear and unmistakable that they were not permanently aggravated by his service.  

The examiner should provide a complete rationale for his or her conclusions, based on his or her clinical experience, medical expertise, and established medical principles.   

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 









							(CONTINUED ON NEXT PAGE)

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



